IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JEROME MCINTYRE, JR., DOC: KN-          : No. 107 EM 2014
#8184,                                  :
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS,                  :
PHILADELPHIA COUNTY,                    :
                                        :
                   Respondent           :


                                     ORDER


PER CURIAM
      AND NOW, this 19th day of September, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.